DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-14, filed 9/9/21, have been fully considered and are persuasive. The rejections of the claims are withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6, 12, 18-19 directed to inventions non-elected without traverse.  Accordingly, claims 6, 12, 18-19 are cancelled.
Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device and instructions to generate a profile for vaping activity comprising a threshold for measurements from the particle detection sensor; receive monitoring data from each of the particle detection sensor and the gas detection sensor, and upon determining that at least a portion of the received monitoring data is indicative of an exceeded threshold for particulates from the profile for vaping activity and not indicative of an exceeded threshold for gas as measured by the gas detection sensor, generate a detected vaping event communication
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device and instructions to generate a vaping profile for human e-cigarette exhalation activity, wherein the vaping profile specifies a threshold concentration of particles; receive monitoring data from the at least one sensor, and upon determining that at least a portion of the received monitoring data indicates that the threshold concentration from the vaping profile has been exceeded, generate a detected vaping event communication, in combination with the rest of the limitations of the claim.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device and instructions to 
generate a vaping profile for-vaping human e-cigarette exhalation activity, wherein the vaping profile specifies relative concentrations of gases and particles; receive monitoring data from the group of sensors; and upon at least a portion of the received monitoring data indicating that the profile for vaping is matched, generate a detected event communication, in combination with the rest of the limitations of the claim.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising detecting, via a sensor device, the presence of smoking or the presence of vaping from human e-cigarette exhalation activity in a surveilled premises based upon a measured concentration of particles exceeding a pre-established threshold from a vaping profile for human e-cigarette exhalation activity or from the measured concentration of particles and a measured concentration of gases exceeding a pre-established threshold from a profile for smoking, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877         

/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877